Citation Nr: 1748454	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for fibrocystic breast disease.

3.  Entitlement to service connection for a dental condition to include secondary to esophageal reflux disease with a small hiatal hernia.

4.  Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and panic attacks.

5.  Entitlement to an increased evaluation for hypertension with mitral valve prolapse, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973 and from January 1974 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina, Regional Office (RO).    


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran through her representative notified the Board that she wished to withdraw her appeal to all claims. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal to the issues of entitlement to service connection for high cholesterol, fibrocystic breast disease, a dental condition to include secondary to esophageal reflux disease with a small hiatal hernia, an acquired psychiatric disorder to include depression, anxiety, and panic attacks; and entitlement to an increased rating for hypertension with mitral valve prolapse have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204  (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In October 2017, the Veteran, through her representative has withdrawn all of her claims. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


